     Case 8:19-cv-00768-GW-JC Document 36 Filed 08/20/21 Page 1 of 3 Page ID #:271



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      JANE M. MURRAY,                         Case No. 8:19-cv-0768-GW-JC
12
                           Plaintiff,
13                                            ORDER ACCEPTING FINDINGS,
                     v.                       CONCLUSIONS, AND
14                                            RECOMMENDATIONS OF UNITED
                                              STATES MAGISTRATE JUDGE
15    MIKE PARSONS, et al.,
                                              [DOCKET NO. 27]
16
                           Defendants.
17
18         The Court has conducted the review required by 28 U.S.C. § 636 and accepts
19 the findings, conclusions and recommendation of the Magistrate Judge reflected in
20 the July 16, 2021 Report and Recommendation of United States Magistrate Judge
21 (“Report and Recommendation”).
22      IT IS HEREBY ORDERED:
23         1.    The Motion to Dismiss is granted to the extent it seeks dismissal of
24 the First Amended Complaint against the City of Fountain Valley (the “City”) and
25 Fountain Valley Police Department Chief Kevin Childes (“Childes”) in his official
26 capacity;
27       2.      The First Amended Complaint is dismissed with leave to amend as
28 against the City and Childes in his official capacity;
     Case 8:19-cv-00768-GW-JC Document 36 Filed 08/20/21 Page 2 of 3 Page ID #:272



 1          3.      Within fourteen (14) days of the date of this Order, plaintiff shall do
 2 one of the following:
 3                  (a) file a Second Amended Complaint which cures the pleading
 4 defects identified in the Report and Recommendation;1
 5                  (b) file a Notice of Dismissal which will result in the voluntary
 6 dismissal of this action without prejudice; or
 7                  (c) file a Notice of Intent to Stand on First Amended Complaint,
 8 indicating plaintiff’s intent to stand on the First Amended Complaint despite the
 9 pleading defects described in the Report and Recommendation, which may result
10 in the dismissal of this action in its entirety against the City and Childes in his
11 official capacity.
12          Plaintiff is cautioned that her failure timely to file a Second Amended
13 Complaint, a Notice of Dismissal, or a Notice of Intent to Stand on First
14 Amended Complaint may be deemed plaintiff’s admission that amendment is
15 futile, and may result in the dismissal of this action with or without prejudice
16 as against the City and Chief Childes in his official capacity on the grounds set
17 forth above and/or on the ground that amendment is futile, and/or dismissal
18 of this action with or without prejudice as against all defendants for failure
19 diligently to prosecute and/or for failure to comply with this Order.
20
21          1
               Any Second Amended Complaint must: (a) be labeled “Second Amended Complaint”;
22   (b) be complete in and of itself and not refer in any manner to the original or First Amended
     Complaint – i.e., it must include all claims on which plaintiff seeks to proceed (Local Rule
23   15-2); (c) contain a “short and plain” statement of each claim for relief “showing that [plaintiff]
24   is entitled to relief” (Fed. R. Civ. P. 8(a)); (d) make each allegation “simple, concise and direct”
     and contain factual allegations in clear short, concise, numbered paragraphs, each “limited as far
25   as practicable to a single set of circumstances” (Fed. R. Civ. P. 8(d)(1), 10(b)); (e) set forth
     clearly the sequence of events giving rise to the claim(s) for relief; (f) reflect which claims are
26   brought against which defendant(s) in which capacity and allege specifically what each
27   defendant did and how that individual’s conduct specifically violated plaintiff’s civil rights; and
     (g) not add defendants or claims that are not related to the claims asserted in the original or First
28   Amended Complaints.

                                                       2
     Case 8:19-cv-00768-GW-JC Document 36 Filed 08/20/21 Page 3 of 3 Page ID #:273



 1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order on
 2 plaintiff and counsel for defendants.
 3         IT IS SO ORDERED
 4
     DATED: August 20, 2021
 5
                                    ________________________________________
 6
                                    HONORABLE GEORGE H. WU
 7                                  UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3
